DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 10/19/2022 amended claims 1, 3, 6, 8 and cancelled claim 2.  Claims 1, 3-20 are pending and Claims 1, 2-8 and 10-20 are rejected on new grounds of rejections necessitated by the amendments of claims 1 and 8.  Claim 9 is allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends on claim 6 which depends on claim 1.  Claim 7 recites “the first blue light from the light source unit is incident on the first area of the first condenser lens unit not via a mirror.”  On the other hand, claim 1 recites “a first mirror configured to guide the first blue light to the first area of the first condenser lens unit.”  Claim 7 improperly broaden the scope of the claim 1; hence it fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura (US 20200301266 A1).
Regarding claim 8, Nakamura teaches a light source device that guides light to an illumination optical system (27, 29) for illuminating a light modulation element (40; [0008]), the light source device comprising: a light source unit (21) configured to emit first blue light and second blue light; a rotating wheel (26) including a rotating plate (26A) in which a diffusion element (26E; [0115]) on which the first blue light is incident and a wavelength conversion element (26D) on which the second blue light is incident are provided; a first condenser lens unit (23) configured to guide the first blue light to the diffusion element (26E); a first mirror (223; Fig. 19A, 19B, 24A, 24B) configured to guide the first blue light to the first condenser lens unit (23); and a second mirror (242, 242A, 243) configured to guide the light from the diffusion element (26E) to the illumination optical system (27, 29), wherein the rotating plate (26A) is configured to reflect light incident on the diffusion element (26E) and also reflect light incident on the wavelength conversion element (26D), wherein the first condenser lens unit (23) is placed so that an optical axis of the first condenser lens unit (23) is at an angle to a normal to the rotating wheel (26; Fig. 19A, 19B, 24A, 24B), and wherein the first blue light from the light source unit (21) is incident on the diffusion element (26E) via the first condenser lens unit (23), and the light from the diffusion element (26E) is guided to the illumination optical system (27, 29) not via the first condenser lens unit (23).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
Regarding claim 10, Nakamura does not explicitly teach the light source unit (21) is provided on a base member, and wherein the light source unit (21) includes a first light source unit (21) configured to emit the first blue light, and a second light source unit (21) configured to emit the second blue light and located at a position different from that of the first light source unit (21) on the base member.
Having the first and second light sources on a cooling substrate is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nakamura such that the first and second light sources are located on a cooling substrate; because it allows cooling the light sources to ensure reliable performance.

Claims 1, 3-6, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190317388 A1) in view of Akiyama (US 20190064645 A1) and in further view of Hadrath (US 20150267880 A1). 
Regarding claim 1, Chen teaches a light source device (Fig. 1-20) that guides light to an illumination optical system for illuminating a light modulation element, the light source device ([0013]) comprising: a light source unit (110, 120) configured to emit first blue light and second blue light ([0063]); a rotating wheel (130) including a rotating plate (135) in which a diffusion element (1311, 1321) on which the first blue light is incident and a wavelength conversion element (1312, 1322) on which the second blue light is incident are provided; a first condenser lens unit (172, 182) configured so that the first blue light from the light source unit (110, 120) is incident on the diffusion element (1311, 1321) via a first area of the first condenser lens unit (172, 182), and the light from the diffusion element (1311, 1321) is incident on a second area of the first condenser lens unit (172, 182; Fig. 1A, 1B, 5A, 5B, 10A, 12, 14, 15, 17A); and a second mirror configured to guide the light from the second area of the first condenser lens unit (172, 182) to a lens unit (101), wherein the rotating plate (135) is configured to reflect light incident on the diffusion element (1311, 1321) and also reflect light incident on the wavelength conversion element (1312, 1322). 
Chen does not explicitly teach a lens unit configured to enlarge a diameter of light from the diffusion element (1311, 1321), or a first mirror configured to guide the first blue light to the first area of the first condenser lens unit (172, 182).
Akiyama teaches a first mirror (20) configured to guide the first blue light to the first area of the first condenser lens unit (18).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen with Akiyama; because it allows a convenient placement for the light source.
Neither Chen nor Akiyama teaches a lens unit configured to enlarge a diameter of light from the diffusion element.
Hadrath teaches a lens unit (20, 21) configured to enlarge a diameter of light from the diffusion element (5; Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen and Akiyama with Hadrath; because it allows matching the beam profiles of color component illumination light to improve illumination uniformity.
Regarding claim 3, neither Chen, Akiyama nor Hadrath explicitly teaches the second area of the first condenser lens unit (172, 182) located on a rotation shaft side of the rotating wheel (130) with respect to an optical axis of the first condenser lens unit (172, 182), and wherein the first area of the first condenser lens unit (172, 182) is located on an opposite side of the rotation shaft side of the rotating wheel (130) with respect to the optical axis of the first condenser lens unit (172, 182).
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills at the time of the invention that the first and second areas locate on the condenser lens unit as claimed.  Furthermore, rearranging the first and second areas such that they locate on the condenser lens unit as claimed does not change the principle of operation of the device in any ways; hence it is prima facie obvious.  Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, neither Chen, Akiyama nor Hadrath teaches the light source unit (110, 120) is provided on a base member, and wherein the light source unit (110, 120) includes a first light source unit (110, 120) configured to emit the first blue light, and a second light source unit (110, 120) configured to emit the second blue light and located at a position different from that of the first light source unit (110, 120) on the base member.
Having the first and second light sources on a cooling substrate is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen, Akiyama and Hadrath such that the first and second light sources are located on a cooling substrate; because it allows cooling the light sources to ensure reliable performance.
Regarding claim 5, Chen, as modified by Akiyama and Hadrath, further teaches a separating unit configured to separate blue light from the light source unit (110, 120) into the first blue light and the second blue light (Fig. 1A, 1B, 5A, 5B, 10A, 12, 14, 15, 17A).
Regarding claim 6, Chen, as modified by Akiyama and Hadrath, further teaches the first area of the first condenser lens unit (172, 182) is located on a rotation shaft side of the rotating wheel (130) with respect to an optical axis of the first condenser lens unit (172, 182), and wherein the second area of the first condenser lens unit (172, 182) is located on an opposite side of the rotation shaft side of the rotating wheel (130) with respect to the optical axis of the first condenser lens unit (172, 182; Fig. 1A, 1B, 5A, 5B, 10A, 12, 14, 15, 17A).
Regarding claim 11, Chen, as modified by Akiyama and Hadrath, further teaches the diffusion element (1311, 1321) is an annular diffuser layer provided on the rotating plate (135), wherein the wavelength conversion element (1312, 1322) is an annular phosphor layer provided on the rotating plate (135), and wherein the diffuser layer and the phosphor layer are provided on concentric circles (Fig. 1C, 3, 6A, 7, 9A, 9B, 10B, 17B).
Regarding claim 12, Chen, as modified by Akiyama and Hadrath, further teaches a combining element (160) configured to combine the light from the diffusion element (1311, 1321) and the light from the wavelength conversion element (1312, 1322), wherein the lens unit (101) provided on an optical path from the diffusion element (1311, 1321) to the combining element (160; Fig. 1A, 1B, 5A, 5B, 10A, 12, 14, 15, 17A).
Regarding claim 13, Chen, as modified by Akiyama and Hadrath, further teaches a second condenser lens unit (the other of 172, 182) configured to guide the second blue light to the wavelength conversion element (1312, 1322; Fig. 1A, 1B, 5A, 5B, 10A, 12, 14, 15, 17A).
Regarding claim 20, Chen, as modified by Akiyama and Hadrath, further teaches the light source device according to claim 1; a light modulation element; and a lens holding unit configured to hold a projection lens configured to guide light from the light modulation element to a projection target surface ([0013]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Akiyama and Hadrath in further view of Takagi (US 20160241822 A1).
Regarding claims 14 and 15, neither Chen, Akiyama nor Hadrath teaches 1.2 < fl/f2 < 10 or 2.0 < fl/f2 < 6.0, where a focal length of the first condenser lens unit (172, 182) is f1, and a focal length of the second condenser lens unit is f2.
Takagi further teaches 1 ≤ f1/f2 (Fig. 6).  Takagi does not explicitly teach 1.2 ≤ f1/f2 ≤ 10 or 2.0≤f1/f2≤6.0 is satisfied, where a focal length of the first condenser lens unit (22) is f1 (D2), and a focal length of the second condenser lens unit (21) is f2 (D1), but Takagi teaches experimenting with f1 and f2 to optimize for different colors ([0090]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify f1/f2 of the combination of Chen, Akiyama, and Hadrath such that 2.0≤f1/f2≤6.0, as taught by Takagi; because it would have been obvious to try and it is an issue of optimization.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Akiyama, Hadrath, Takagi and in further view of Guo (US 20200271300 A1)
Regarding claims 16 and 17, neither Chen, Akiyama, Hadrath, and Takagi explicitly teaches an angle of incidence of light incident on the diffusion element (26) from the first condenser lens unit (22), θi, that satisfies 10° ≤ θi ≤ 30° and 5° ≤ θi ≤ 45°.
Guo teaches an angle of incidence of light incident on the diffusion element (26) from the first condenser lens unit (22), θi, that satisfies 10° ≤ θi ≤ 30° and 5° ≤ θi ≤ 45° ([0072]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen, Akiyama, Hadrath and Takagi with Gou; because it reduces loss (Guo, [0018]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Akiyama and Hadrath in further view of Huang (US 20170192347 A1).
Regarding claims 18 and 19, neither Chen, Akiyama nor Hadrath explicitly teaches a diffusion angle of the diffusion element, Φ, satisfies a condition 1°≤Φ≤15° and 1°≤Φ≤30°.
Huang teaches a diffusion angle of the diffusion element, Φ, satisfying a condition 1°≤Φ≤15° and 1°≤Φ≤30° ([0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen, Akiyama and Hadrath with Huang; because it allows provide an optimum beam spot. 

Allowable Subject Matter
Claim 9 is allowed.
Regarding claim 9, the closest prior art references, Chen, Hadrath, Akiyama, Takagi, Lin, Hsieh, Huang, and Guo do not teach, by themselves or in combination with one another, “wherein 0.9 ≤ θL/θi ≤ 1.1 is satisfied, where the angle between the optical axis of the first condenser lens unit and the normal to the rotating wheel is θL, and an angle of incidence of light incident on the diffusion element from the first condenser lens unit is θi.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 9 is not obvious to a person of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments with respect to claims 1 and 8 have been considered but are found moot in view of new ground/s of rejection/s necessitated by the amendment/s of claims 1 and 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882